



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Lincoln, 2012
    ONCA 542

DATE: 20120820

DOCKET: C55279

Rosenberg, Blair and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Lincoln

Appellant

Raymond Lincoln, acting in person

Vincenzo Rondinelli, as duty counsel

Jeremy Streeter, for the respondent

Heard:

On appeal from the conviction entered on and the sentence
    imposed on March 22, 2012 by Justice William F. Fitzgerald of the Ontario Court
    of Justice.

ENDORSEMENT

[1]

Mr. Lincoln seeks to set aside his convictions for (a) possession of
    cocaine for the purposes of trafficking, (b) possession of the proceeds of
    crime, and (c) breach of probation.  He was the operator of a rental vehicle
    stopped by police in Sudbury.  Upon investigation, the police discovered a
    substantial amount of cocaine under the steering column of the vehicle and
    $800 Canadian currency in his wallet.  Mr. Lincoln was on probation at the
    time.

[2]

The main issue on appeal of the charge of possession for the purposes of
    trafficking is whether there was sufficient evidence of knowledge and control
    of the substance to justify a finding of possession.  The trial judge held that
    there was. The thrust of the trial judges reasoning in making that finding,
    however, is found in the following passage from his brief reasons:

What I am concerned about in the allegation of possession is
    whether there is sufficient evidence of knowledge and control to make a finding
    of possession.  Mr. Lincoln is the operator of the vehicle.
Anything that is found in that vehicle is in his
de facto
possession
prima facie
, because
    as the operator [he] has control of the vehicle and also is considered to have
    control of the contents, unless there is evidence indicating otherwise
. 
    There is not any here. [Underlining added.]

[3]

This line of reasoning constituted an error in law, in our view.  It in
    effect applied a presumption that, because Mr. Lincoln was the operator of the
    vehicle at the time, he is deemed to have knowledge and control of its
    contents, unless there is evidence to the contrary.  No rebuttable presumption
    of knowledge and control for purposes of determining possession, based solely
    on the fact that a person is the operator with control of the vehicle, exists
    at common law or under the
Controlled Drugs and Substances Act
, S.C.
    1996, c. 19
.  To give effect to such a premise would
    constitute an impermissible transfer of the Crowns burden of proof to the
    accused. While the fact that a person is the operator with control of the
    vehicle, together with other evidence, may enable a trial judge to infer
    knowledge and control in appropriate cases, it cannot, standing alone, create
    such a rebuttable presumption.  See
R. v. Watson
, 2011 ONCA 437, at
    paras. 11-13.

[4]

The appellants conviction on the charge of possession for the purposes
    of trafficking cannot stand.

[5]

The police found Canadian currency in the amount of $800 in Mr.
    Lincolns wallet.  The trial judge made a finding of guilt on the charge of
    possession of that currency knowing that it was obtained from the proceeds of
    crime as a finding flowing from his finding of guilt on the charge of
    possession for the purposes of trafficking.  In doing so, he applied the same
    sort of rebuttable presumption reasoning, concluding that because in the
    circumstances there was no evidence to the contrary indicating possession of
    the currency for any other purposes, the charge had been made out.

[6]

The conviction for possession of currency knowing that the currency was
    obtained through the commission of a crime must therefore be set aside as well.

[7]

Since the conviction for breach of probation was founded on the
    convictions for the other two offences, it too must fall.

[8]

Accordingly, the appeal from convictions on all three charges is allowed
    and a new trial ordered on all charges.

M. Rosenberg
    J.A.

R.A.
    Blair J.A.

M.
    Tulloch J.A.


